Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit, a proxy call information acquisition unit, a proxy call unit, and a voice recognition unit in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification and drawings 4 and 5 show that the following appears to be the corresponding structure (or material or acts) described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pipes, US 2010/0291894.  
Claim 1, see claim 7 for the rejection, Pipes discloses a radio apparatus comprising: 
a communication unit configured to wirelessly communicate with a radio apparatus at the other end of the communication; 
5a proxy call information acquisition unit configured to acquire proxy call information from the radio apparatus at the other end through the radio communication, the proxy call information being information that is required in case of an emergency of the radio apparatus at the other end; and 
a proxy call unit configured to make an emergency call on behalf of the 10radio apparatus at the other end based on the proxy call information.  
Claim 5, Pipes discloses the radio apparatus according to Claim 1, wherein the proxy call information includes at least one of identification information of the radio 25apparatus at the other end, position information of the radio apparatus at the other end, information about a destination of the emergency call ([0062] message should basically inform any callers that an automatic emergency call was initiated and that the police or the emergency call center should be contacted), and information about a channel of the emergency call.   
Claim 7, Pipes discloses (fig 2) a radio communication system comprising: 
a radio apparatus on a 5speaking side (fig 2, [0060] The AECI 180); and 

a communication unit configured to wirelessly communicate with the radio apparatus on the listening side ([0059] AECI 180 can comprise a Bluetooth.RTM. headset wirelessly linked to a MS 165); and  
a proxy call information transmitting unit configured to transmit proxy call 10information to the radio apparatus on the listening side through the radio communication ([0060] The AECI 180 in operation transmits packetized data causing the MS 165 to automatically initiate an automatic emergency call protocol), the proxy call information being information that is required in case of an emergency of the radio apparatus on the speaking side ([0060] The AECI 180 in operation transmits packetized data causing the MS 165 to automatically initiate an automatic emergency call protocol), and the radio apparatus on the listening side comprises: 
a communication unit configured to wirelessly communicate with 15the radio apparatus on the speaking side ([0059] AECI 180 can comprise a Bluetooth.RTM. headset wirelessly linked to a MS 165); 
a proxy call information acquisition unit configured to acquire the proxy call information from the radio apparatus on the speaking side through the radio communication ([0060] The AECI 180 in operation transmits packetized data causing the MS 165 to automatically initiate an automatic emergency call protocol); and 

Claim 8, see claim 7 for the rejection, Pipes discloses a radio communication method comprising: 
wirelessly communicating with a radio apparatus at the other end of the communication; 
acquiring proxy call information from the radio apparatus at the other end 25through the radio communication, the proxy call information being information that is required in case of an emergency of the radio apparatus at the other end; and 
making an emergency call on behalf of the radio apparatus at the other end based on the proxy call information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pipes, US 2010/0291894 in view of Corretjer et al., US 2014/0099910.
Claim 2, Pipes discloses the radio apparatus according to Claim 1, further 
comprising a voice recognition unit configured to recognize a predetermined voice in the radio communication ([0059] configured voice/sound input (e.g. cry for "help", scream, sound of struggle, etc) or even noise recognized by software as a struggle), 
although Pipes does not explicitly disclose 
wherein the proxy call unit transmits the emergency call in response to the 15recognition of the predetermined voice.  
However, as Corretjer discloses wherein the proxy call unit transmits the emergency call in response to the recognition of the predetermined voice ([0027] detecting an "emergency signal" in the primary home channel by voice recognition analysis of the received voice stream, the radio communication device 100 waits for the dual watch primary receiver call to finish (as it is considered mission critical) and then relays the emergency to peer users).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Pipes invention with Corretjer invention to include the claimed limitation(s) so as to implement a voice recognition in a communication device in order to detect an emergency and to relay an emergency call. 
. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pipes, US 2010/0291894 in view of Altman, US 2014/0106677.
20Claim 4, Pipes discloses the radio apparatus according to Claim 1, 
but is silent on,
wherein the proxy call information acquisition unit acquires the proxy call information in a state in which the radio apparatus is performing a call with the radio apparatus at the other end.  
However, as Altman discloses wherein the proxy call information acquisition unit acquires the proxy call information in a state in which the radio apparatus is performing a call with the radio apparatus at the other end ([0157] during a voice call, the WWPD 105 may relay detected sounds to the smart phone 802 for transmission over the telecommunication network).  
. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pipes, US 2010/0291894 in view of Papakonstantinou et al., US 2016/0142894.
Claim 6, Pipes discloses the radio apparatus according to Claim 1, 
but does not explicitly disclose,  
wherein the proxy call unit transmits the emergency call according to whether or not the emergency call has been made from the radio apparatus at the other end within a predetermined period.  
However, as Papakonstantinou discloses wherein the proxy call unit transmits the emergency call according to whether or not the emergency call has been made from the radio apparatus at the other end within a predetermined period ([0126] mobile application 103 can wait for a short time period (such as 10 seconds, 30 seconds, 1 minute, or other time period) before sending the distress signal or initiating an emergency call upon actuation of the emergency button 405).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Pipes invention with Papakonstantinou invention to include the claimed limitation(s) so as to allow the initiating device to apply a waiting time period prior to sending the distress signal in order to allow the distress signal to be canceled in a case of false alarm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647